Exhibit 99.2 UPEK, Inc. Interim Unaudited Condensed Consolidated Financial Statements June 30, 2010 and June 30, 2009 Page(s) Interim Unaudited Condensed Consolidated Financial Statements Unaudited Condensed Consolidated Balance Sheets at June 30, 2010 and December 31, 2009 2 Unaudited Condensed Consolidated Statements of Operations for six months ended June 30, 2010 and 2009 3 Unaudited Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2010 and 2009 4 Notes to Interim Unaudited Condensed Consolidated Financial Statements 5–20 UPEK, Inc. Unaudited Condensed Consolidated Balance Sheets June 30, 2010 and December 31, 2009 June 30, December 31, (in thousands of dollars, except share and per share amounts) Assets Current assets Cash and cash equivalents $ $ Accounts receivable, net Inventories Deferred cost of revenue Prepaid expenses and other current assets Total current assets Property and equipment, net Other noncurrent assets Goodwill Total assets $ $ Liabilities, Mandatorily Redeemable Convertible Preferred Stock and Stockholders' Deficit Current liabilities Accounts payable $ $ Accrued liabilities Deferred revenues Convertible Promissory notes - Total current liabilities Income taxes payable Other long-term liabilities 63 68 Warrant liability - Total liabilities Commitments and contingencies (Note 5) Mandatorily redeemable convertible preferred stock Preferred stock, $0.0001 par value - 16,167,753 shares authorized, 11,897,619 shares issued and outstanding as of June 30, 2010, 12,228,948 shares issued and outstanding as of December 31, 2009 (Liquidation preference $57,638 as of June 30, 2010-unaudited) Stockholders' deficit Common stock, $0.0001 par value - 46,000,000 shares authorized, 6,532,004 shares issued and outstanding as of June 30, 2010, 6,200,675 shares issued and outstanding as of December 31, 2009 1 1 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income Total stockholders' deficit ) ) Total liabilities, mandatorily redeemable convertible preferred stock and stockholders' deficit $ $ The accompanying notes are an integral part of these interim unaudited condensed consolidated financial statements. 2 UPEK, Inc. Unaudited Condensed Consolidated Statements of Operations Six months ended June 30, 2010 and June 30, 2009 Six Months Ended June 30, (in thousands of dollars) Revenue $ $ Cost of revenue Gross profit Operating expenses Research and development Sales and marketing General and administrative Total operating expenses Loss from operations ) ) Other income (expense) Benefit from change in warrant carrying value Interest income 2 24 Interest and other income (expense), net ) Loss before income taxes ) ) Provision for income taxes 12 53 Net loss $ ) $ ) The accompanying notes are an integral part of these interim unaudited condensed consolidated financial statements. 3 UPEK, Inc. Unaudited Condensed Consolidated Statements of Cash Flows Six months ended June 30, 2010 and 2009 Six Months Ended June 30, (in thousands of dollars) Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities Depreciation and amortization Change in carrying value of warrant liability ) ) Deferred income taxes (5 ) ) Stock-based compensation Options issued in exchange for services - 32 Provision for doubtful accounts 29 - Interest accrued on convertible promissory notes 90 78 Changes in assets and liabilities Accounts receivable ) Inventories Deferred cost of revenue ) Prepaid expenses and other assets ) Accounts payable ) Accrued and other liabilities ) ) Deferred revenue ) Net cash used in operating activities ) ) Cash flows from investing activities Purchase of property and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities Net proceeds from issuance of convertible promissory notes Repayments on bank loans - ) Net cash provided by financing activities Net decrease in cash and cash equivalents ) ) Effect of exchange rates on cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The accompanying notes are an integral part of these interim unaudited condensed consolidated financial statements. 4 UPEK, Inc. Notes to Interim Unaudited Condensed Consolidated Financial Statements June 30, 2010 and June 30, 2009 1. Description of the Business and Basis of Presentation UPEK, Inc. (“UPEK” or the “Company”) was incorporated in the state of Delaware on December2, 2003.UPEK acquired certain assets and assumed certain liabilities of the biometric fingerprint security business of STMicroelectronics N.V. (“STM”), known as the TouchChip business unit (“TouchChip”), and commenced operations as a standalone company on March4, 2004.Prior to the acquisition, UPEK had no significant operations, and TouchChip was an operating unit of STM and did not operate as a standalone entity. The acquisition was accounted for as a purchase business combination with UPEK as the acquiring entity.Accordingly, the acquisition was accounted for under the purchase method of accounting and assets and liabilities acquired and equity instruments issued were recorded at fair value. UPEK designs, develops and markets fingerprint authentication security solutions that have been integrated into a broad range of commercial, consumer and government applications.The Company’s customers are primarily original design manufacturers (“ODMs”) or distributors that supply original equipment manufacturers (“OEMs”) in the computing, communications and consumer end markets. Liquidity The accompanying condensed consolidated financial statements have been prepared assuming the Company will continue as a going concern.For the six months ended June 30, 2010, the Company incurred a net loss of approximately $5.1million and used approximately $8.1million of cash for operations.As of June 30, 2010, the Company had an accumulated deficit of approximately $66.2million and cash and cash equivalents of approximately $3.2million.The Company operates in an industry characterized by intense competition, supply shortages or oversupply, rapid technological change, declining average selling prices and rapid product obsolescence.The Company expects to incur significant expenses to fund operations to develop new products and to support existing product sales. As further described in Note 11, Subsequent events, on September 7, 2010, the Company was acquired by Authentec, Inc. ('AuthenTec"). Basis of Presentation The accompanying interim unaudited condensed consolidated financial statements of the Company have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”).In management's opinion, the accompanying interim unaudited condensed consolidated financial statements include all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of the financial position of the Company as of June 30, 2010, the results of operations for the six months ended June 30, 2010 and June 30, 2009, and cash flows for the six months ended June 30, 2010 and June 30, 2009.Certain information and disclosures normally included in the notes to the annual financial statements prepared in accordance with GAAP have been omitted from these interim condensed consolidated financial statements. Accordingly, these interim unaudited condensed consolidated financial statements should be read in conjunction with the consolidated financial statements for the fiscal year ended December 31, 2009.The condensed consolidated balance sheet as of December 31, 2009 was derived from the Company's audited consolidated financial statements and does not include all disclosures required by GAAP. 5 UPEK, Inc. Notes to Interim Unaudited Condensed Consolidated Financial Statements June 30, 2010 and June 30, 2009 Principles of Consolidation The interim unaudited condensed consolidated financial statements include the accounts of UPEK and its wholly-owned subsidiaries and reflect the elimination of all significant inter-group balances, intercompany accounts and transactions. Cash and Cash Equivalents The Company considers all highly liquid investments purchased with an original or remaining maturity of three months or less at the time of purchase to be cash equivalents.At June 30, 2010 and December 31, 2009, the Company had $3.2million and $5.8million in cash and cash equivalents, respectively.The Company deposits cash and cash equivalents with high credit quality financial institutions. Concentration of Risk The following table summarizes revenue and accounts receivable from direct customers in excess of 10% of total revenue and receivables, respectively.Revenue and accounts receivable from direct customers less than 10% are denoted with an “*”. Revenue Accounts Receivable Six months ended June 30, As of June 30, As of December 31, Direct Customer Customer A 34% * 49% 13% Customer B 11% 42% * * Customer C * * * 14% Customer D * * * 21% Customer E * * * 12% The loss of any of the significant customers noted in the above table could have a material adverse effect upon the operating results of the Company. The Company currently buys substantially all of its wafers from two suppliers.In addition, the Company relies on a limited number of contractors for the packaging, assembly and final testing of its products.Although there are a limited number of other manufacturers of the particular components, management believes that other suppliers could provide similar components on comparable terms.A change in suppliers, however, could cause a delay in manufacturing and a possible loss of sales, which would affect operating results adversely. 6 UPEK, Inc. Notes to Interim Unaudited Condensed Consolidated Financial Statements June 30, 2010 and June 30, 2009 Fair Value of Financial Instruments The following table summarizes, for each category of assets or liabilities, the respective fair value and the classification by level of input within the fair value hierarchy (in thousands): (in thousands) Fair Value Measurements at June 30, 2010 Quoted Prices Significant in Active Other Significant Markets for Observable Unobservable Identical Assets Inputs Inputs Total (Level 1) (Level 2) (Level 3) Assets Money market instruments and funds $ $ $
